Citation Nr: 0943280	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-01 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for left uterine fibroid.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1993 to 
February 1997, October 2001 to November 2003, and August 2004 
to July 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


REMAND

In connection with her service connection claim, the Veteran 
was provided a QTC examination in November 2005 to determine 
the nature and etiology of a claimed gynecological condition.  
At the time of that examination, the examining physician 
indicated that he was unable to make a diagnosis in the 
absence of diagnostic pelvic testing.  After a pelvic 
sonogram was conducted, the Veteran was diagnosed as having a 
large uterine fibroid.

However, no opinion was provided as to whether the uterine 
fibroid was etiologically related to the Veteran's service.  
Additionally, service treatment records indicate a medical 
history of and treatment for conditions such as a low grade 
squamous intraepithelial lesion, irregular menstrual cycle, 
history of heavy menses, and occasional breakthrough bleeding 
prior to the onset of menses.  

Furthermore, the Veteran underwent additional treatment and 
surgery for fibroids in 2008.  Therefore, the Veteran should 
be provided a new VA examination to review all the relevant 
records and to determine provide an opinion as to whether the 
etiology of the disorder began during service.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Furthermore, the Veteran should be provided with proper 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in 
Washington, D.C. for the following actions:

1.	The RO or the AMC should send the 
Veteran a letter providing the notice 
required under 38 U.S.C. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009) that complies with 
the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disability.

3.	Then, the Veteran should be afforded a 
VA examination to determine if she has 
or has had a left uterine fibroid 
related to service.  The claims folder, 
including all private and VA records, 
must be provided to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  Based on examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that a 
left uterine fibroid is etiologically 
related to any of the Veteran's periods 
of service from February 22, 1993 to 
February 21, 1997, October 15, 2001 to 
November 1, 2003, and August 17, 2004 
to July 24, 2005.  The rationale for 
each opinion expressed must also be 
provided.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and her 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


